IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE            FILED
                          MAY SESSION, 1997            March 25, 1998

                                                  Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
William D. Clapp,             )   C.C.A.No. 03C01-9701-CR-00028
                              )
      Appe llant,             )
                              )
                              )   JOHNSON COUNTY
VS.                           )
                              )   HON. LYNN W. BROWN
STATE OF TENNESSEE,           )   JUDGE
                              )
      Appellee.               )   (Post Conviction - Sentencing)



FOR THE APPELLANT:                FOR THE APPELLEE:

William David Clapp, Pro Se       John Knox Walkup
No. 04405-084                     Attorney General and Reporter
P.O. Box 4 000 W hitely-B
F.C.I. Manchester
Manchester, KY 40962-4000         Georgia Blythe Felner
                                  Coun sel for the S tate
                                  450 James Robertson Parkway
                                  Nashville, TN 37243

                                  David C rockett
                                  District Attorney General
                                  Route 19, Box 99
                                  Johnson City, TN 37601




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                    OPINION
       In this appe al of the summary dismissal of his post-conviction petition

Appe llant, Willia m Da vid Cla pp, as ks this C ourt to r eview the validity of his

conviction entered upon his pleas of guilty on September 11, 1985. Appellant

pled guilty to des truction of p rivate prop erty. As part of the plea agreement

Appellant received a sentence of eleven months and twe nty-nin e days , all

suspe nded e xcept ten days.



       Without acknowledging his post-conviction petition was time-barred under

the three yea r statute of lim itations in effect w hen h is conv iction b ecam e final,

Appellant argues that the enactment on May 10, 1995, of the new one year

statute of limitations for post-conviction petitions creates a new one year period

in which he may file for post-conviction relief. Our State S uprem e Cou rt has o nly

recen tly resolved this issue a dversely to Appe llant’s position . Carter v. S tate,

Monroe Co., No. 03-S-01-9612-CR-00117 (Tenn. S. Ct. September 8, 1997, at

Knoxville). Thus the petition for post-conviction relief was properly dismissed.



       According ly, the jud gme nt of the trial cou rt is affirm ed in a ll respects

pursuant to Rule 20, Rules of the Court of Criminal Appeals.



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
PAUL G. SUMMERS, JUDGE

                                          -2-
___________________________________
DAVID G. HAYES, JUDGE




                              -3-